Citation Nr: 0501700	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  04-42 671	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision issued in 
October 2000 should be revised or reversed on grounds of 
clear and unmistakable error.


REPRESENTATION

Moving party represented by:  S. W. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1969 to January 1972.  He died in June 1989.  The moving 
party is the veteran's son.

2.  In October 2004, a motion for revision of an October 2000 
Board decision based on clear and unmistakable error (CUE) 
was filed.

3.  In a January 2002 Order, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
vacated and remanded the October 2000 Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2003).

The Court has vacated and remanded the October 2000 Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  The Board 
notes that the October 2000 decision also included a remand 
on one issue, but emphasizes that a remand does not 
constitute a final decision.  38 C.F.R. § 20.1100(b) (2003).  
Thus, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed.


ORDER

The motion is dismissed.




	                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



